DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 5/17/2021 has been entered. Claims 1-4, 6, and 8-16 remain pending in the application. 
Applicants amendments to the claims have failed to overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 1/15/2021.
Claim Objections
Claim 1, line 14-15 objected to because of the following informalities:   
Line 14-15 recites “the the first passageway”. This is grammatically incorrect. Appropriate correction is required. Examiner suggests replacing “the the first passageway” with “the first passageway”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Line 12 recites “the second access opening”. There is insufficient antecedent basis for the limitation in this claim. Line 3 recites “at least one second access opening”. It is unclear if the second access opening of line 10 is intended to be the same as the at least one second access opening of line 3. Appropriate correction is required. For examination purposes Examiner construes “the second access opening” to be the same as the “at least one second access opening”. Examiner suggests replacing “the second access opening” with “the at least one second access opening”.
Examiner notes claims 2-4, 6 and 8-16 are similarly rejected by virtue of their dependency on claim 1.
In regard to claim 12,
Line 1-2 recites “wherein the cannula comprises a longitudinal divider”. Claim 12 depends on claim 1. Claim 1 recites “wherein a channel in the cannula comprises at least one longitudinal divider”. It is unclear if the longitudinal divider of claim 12 is intended to be the same as the at least one longitudinal divider of claim 1 or in addition to the at least one longitudinal divider of claim 1. Appropriate correction is required. For examination purposes Examiner construes the longitudinal divider of claim 12 to be the same as the at least one longitudinal divider of claim 1. Examiner suggests replacing “wherein the cannula comprises a longitudinal divider” with “wherein the at least one longitudinal divider is”.
Examiner notes claims 13-16 are similarly rejected by virtue of their dependency on claim 12.
In regard to claim 16,
Line 1-2 recites “wherein the longitudinal divider is”. Claim 16 depends on claim 12 and claim 1. Claim 12 introduces “a longitudinal divider” while claim 1 introduces “at least one longitudinal divider”. It is unclear which longitudinal divider the longitudinal divider of claim 16 refers to. Appropriate correction is required. For examination purposes Examiner construes the longitudinal divider of claim 12 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. PG publication 20090005740) further in view of Davidson (WO 2007140449 A2) further in view of Bloom (U.S. PG publication 20120259208). 
In regard to claim 1,
Smith discloses a trocar (see figure 1) for instrument access to body cavities in minimally invasive surgery (paragraph [0024]-[0025], [0011] and [0013]; Examiner notes “for instrument access to body cavities in minimally invasive surgery” is an intended use limitation and the trocar of Smith is fully capable of achieving the intended function due to its structure/size), the trocar comprising: 
[AltContent: textbox (Gas inlet)][AltContent: arrow][AltContent: textbox (Proximal end of cannula)][AltContent: ]
    PNG
    media_image1.png
    790
    569
    media_image1.png
    Greyscale

- a body (figure 1, item 204 and 100; paragraph [0037]: wherein the seal housing is permanently secured to the cannula housing) having a first access opening (figure 2, item 126) for inserting an instrument (paragraph [0013], [0026], [0033] and [0035]; 

- a gas inlet (see figure 2 above) arranged at the body (see figure 1 and 2) and in fluid connection with the first passageway (figure 1, item 206) for inflating the body cavities with a gas (paragraph [0026] and [0024]; Examiner notes “for inflating the body cavities with a gas” is an intended use limitation and the gas inlet of Smith is fully capable of inflating the body cavities with a gas due to its structure).
Smith fails to disclose wherein the body comprises at least one second access opening, each for inserting an instrument, wherein the body comprises a barrier separating the first access opening and at least one second access opening; wherein the cannula has a substantially constant out of round circumference along its length, wherein a channel in the cannula comprises at least one longitudinal divider connected to the barrier and is connected to the first access opening to provide a first passageway running from the first access opening to the distal end for an instrument and to the at least one second access opening to provide at least one second passageway running from the second access opening to the distal end, wherein the entire length of said at least one second passageway is separate from the entire length of said first passageway such that instruments inserted into the the first passageway and the at least one second passageway do not contact each other, wherein the first passageway and the at least one second passageway extend parallel to each other from the body to the distal end of the cannula.
[AltContent: textbox (Distal end)][AltContent: ][AltContent: rect][AltContent: textbox (Barrier)][AltContent: connector]
    PNG
    media_image2.png
    575
    498
    media_image2.png
    Greyscale

Davidson teaches the body (figure 4, item 30, 36, 38, 40, and 42) having a first access opening (opening in seal 40) and at least one second access opening (opening in seal 42), each for inserting an instrument (paragraph [0026]), wherein the body comprises a barrier (see figure 3 above) separating the first access opening and at least one second access opening (see figure 3 above), wherein a channel in the cannula comprises at least one longitudinal divider (figure 3, item 28) connected to the barrier (see figure 3) and is connected to the first access opening (see figure 3) to provide a first passageway (passageway running from the opening in item 40, through item 36 and through lumen 24) running from the first access opening (opening in seal 40) to the distal end (see figure 3 above) for an instrument 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith to include a longitudinal divider extending the length of the cannula 202 of Smith which would result in two separate lumens within the cannula 202 and to include a barrier in the cannula housing 204 of Smith which is connected to the longitudinal divider that would result in two separate passageways in the body connected to respective lumens of the cannula and each containing respective valves 210 and each connected to a respective seal assembly 100, which would therefore result in wherein the body comprises at least one second access opening for inserting an instrument, wherein the body comprises a barrier separating the first access opening and at least one second access opening, wherein a channel in the cannula comprises at least one longitudinal divider connected to the barrier and is connected to the first access opening to provide a first passageway running from the first access opening to the distal end for an instrument and to the at least one second access opening to provide at least one second passageway running from the second access opening to the distal end, wherein the entire length of said at least one second passageway is separate from the entire length of said first passageway such that instruments inserted into the first passageway and the at least one second passageway do not contact each other and wherein the first passageway 
Smith in view of Davidson fails to disclose wherein the cannula has a substantially constant out of round circumference along its length, and wherein the first passageway and the at least one second passageway extend parallel to each other from the body to the distal end of the cannula. 
[AltContent: textbox (At least one longitudinal divider)]
[AltContent: arrow]
    PNG
    media_image3.png
    209
    348
    media_image3.png
    Greyscale

Bloom teaches a cannula (figure 1 and 4A, item 102), wherein the cannula has a substantially constant out of round circumference along its length (paragraph [0081]: oval shape; see figure 4A), wherein a channel in the cannula comprises at least one longitudinal divider (see figure 4A above) and wherein the first passageway (item 108) and the at least one second passageway (item 108) extend parallel to each other from the body to the distal end of the cannula (see figure 1 and 4A; paragraph [0049]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith in view of Davidson to include wherein the cannula has a substantially constant out of round circumference along its length, as taught by Reference 
Further, Bloom discloses that a cannula with a circular circumference and a cannula with an oval circumference could all be used to achieve the same result (paragraph [0049], [0072]) and thus a circular circumference and a cannula with an oval circumference were art-recognized equivalents at the time the invention was filed; therefore, it would have been obvious to one of ordinary skill in the art to substitute a cannula with an oval circumference in place of a cannula with a circular circumference since it has been held that substituting parts of an invention involves only routine skill in the art. Further Smith supports that modifications can be made (paragraph [0040] of Smith).
Examiner notes implementing the teachings of Bloom into Smith in view of Davidson would result in wherein the first passageway and the at least one second passageway extend parallel to each other from the body to the distal end of the cannula since Bloom teaches the part of the passageways in the cannula extend parallel to each other and Davidson teaches the part of the passageways in the body extend parallel to each other as noted above.
In regard to claim 2,
[AltContent: textbox (Minor axis)][AltContent: textbox (Main axis)][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    209
    348
    media_image3.png
    Greyscale

Smith in view of Davidson in view of Bloom teaches the trocar according to claim 1. Smith as modified by Davidson as modified by Bloom teaches wherein the substantially out of round circumference of the cannula has a main axis (see figure 4A of Bloom) and a minor axis perpendicular to 
In regard to claim 3,
Smith in view of Davidson in view of Bloom teaches the trocar according to claim 2.
Smith as modified by Davidson as modified by Bloom is silent as to wherein the dimension of the main axis is at least two times the dimension of the minor axis.
It would have been an obvious matter of design choice to modify Smith as modified by Davidson as modified by Bloom to include wherein the dimension of the main axis is at least two times the dimension of the minor axis since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device.
In regard to claim 4,
Smith in view of Davidson in view of Bloom teaches the trocar according to claim 1. Smith as modified by Davidson as modified by Bloom teaches wherein the cannula has an ellipse-shaped or rectangular-shaped circumference (paragraph [0081] of Bloom: oval/ellipse shape; see figure 4A of Bloom).
In regard to claim 8,
Smith in view of Davidson in view of Bloom teaches the trocar according to claim 1. Smith as modified by Davidson as modified by Bloom teaches wherein sealing means (see figure 2, item 210 of Smith) are arranged in the at least one second passageway (see analysis of claim 2 above wherein when Smith is modified to contain at least one second passageway sealing means would be arranged in the at least one second passageway, see also figure 3, item 38 of Davidson which supports that sealing means 38 would be present in the at least one second passageway).


    PNG
    media_image4.png
    435
    508
    media_image4.png
    Greyscale

Smith in view of Davidson in view of Bloom teaches the trocar according to claim 1. Smith in view of Davidson in view of Bloom teaches wherein the gas inlet (see figure 2 of Smith above) is in fluid connection with a proximal part of the first passageway and ends in the proximal part of the first passageway (see figure 2 of Smith above).
In regard to claim 10,
Smith in view of Davidson in view of Bloom teaches the trocar according to claim 1. Smith in view of Davidson in view of Bloom teaches wherein the cannula has a blunt distal end (see figure 1, item 202 of Smith where the distal end of the cannula 202 is blunt).
In regard to claim 11,
Smith in view of Davidson in view of Bloom teaches the trocar according to claim 1.

It would have been an obvious matter of design choice to modify Smith as modified by Davidson as modified by Bloom to include wherein the first passageway and the at least one second passageway have an inner diameter of at least approximately 2.8 mm since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device.
In regard to claim 12,
Smith in view of Davidson in view of Bloom teaches the trocar according to claim 2.
[AltContent: textbox (Figure 4 of Davidson)]
    PNG
    media_image5.png
    191
    210
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    264
    144
    media_image6.png
    Greyscale

Smith as modified by Davidson as modified by Bloom teaches wherein the cannula comprises a longitudinal divider (see 112 rejection above for claim interpretation; figure 3, item 28 of Davidson) arranged along the minor axis in the substantially constant out of round circumference in the channel of the cannula (see figure 4A of Bloom and figure 4 of Davidson: wherein the longitudinal divider of 
In regard to claim 13,
Smith in view of Davidson in view of Bloom teaches the trocar according to claim 12.
Smith as modified by Davidson as modified by Bloom teaches wherein the first passageway has a width that is substantially the same as a width of the at least one second passageway (see analysis of claim 1 above wherein the longitudinal divider of Davidson is implemented along the minor axis of a cannula that has a constant out of round circumference as modified by Bloom and therefore the width of the first passageway and the second passageway in the cannula would be the same. Additionally as shown in figure 3 of Davidson the barrier in the body results in the first passageway and the second passageway having the same width, therefore the first passageway has a width that is substantially the same as a width of the at least one second passageway).
In regard to claim 14,
Smith in view of Davidson in view of Bloom teaches the trocar according to claim 13. 
[AltContent: textbox (Figure 4 of Davidson)]
    PNG
    media_image5.png
    191
    210
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    264
    144
    media_image6.png
    Greyscale


In regard to claim 15,
Smith in view of Davidson in view of Bloom teaches the trocar according to claim 13.
Smith in view of Davidson in view of Bloom fails to disclose wherein the first passageway and the at least one second passageway have a circle-shaped cross-section.
[AltContent: textbox (Longitudinal divider)][AltContent: arrow]
    PNG
    media_image5.png
    191
    210
    media_image5.png
    Greyscale

Bloom teaches wherein the first passageway (item 108) and the at least one second passageway (item 108) have a circle-shaped cross-section (see figure 4A above).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith in view of Davidson in view of Bloom to substitute the divider of Davidson for the divider of Bloom, as taught by Bloom, because the substitution is a simple substitution that would yield the same predictable result of enabling insertion of instruments (paragraph [0081] of Bloom). Additionally Bloom teaches several different suitable lumen shapes (see figure 4A-4E of Bloom).  

Smith in view of Davidson in view of Bloom teaches the trocar according to claim 12.
[AltContent: textbox (Figure 4 of Davidson)]
    PNG
    media_image5.png
    191
    210
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    264
    144
    media_image6.png
    Greyscale

Smith as modified by Davidson as modified by Bloom teaches wherein the longitudinal divider is positioned substantially at the midline of the main axis of the substantially constant out of round circumference of the cannula (see figure 4A of Bloom and figure 4 of Davidson: wherein the longitudinal divider of Davidson is implemented substantially at the midline of the main axis of a cannula that has a constant out of round circumference as modified by Bloom).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. PG publication 20090005740) in view of Davidson (WO 2007140449 A2) in view of Bloom (U.S. PG publication 20120259208) further in view of Kumar (U.S. patent no 5224931). 
In regard to claim 6,
Smith in view of Davidson in view of Bloom teaches the trocar according to claim 1.
Smith in view of Davidson in view of Bloom fails to disclose wherein the first access opening and the at least one second access opening are at an angle with each other.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Smith in view of Davidson in view of Bloom to include wherein the first access opening and the at least one second access opening are at an angle with each other, as taught by Kumar, for the purpose of allowing an instrument to be inserted into a lumen without interfering with another instrument inserted in a different lumen (column 3, line 1-4 of Kumar). 
Response to Arguments
Applicant's arguments filed 5/17/2021 with regard to the rejections under 35 U.S.C. 112 have been fully considered but they are not persuasive. Applicant argues on page 5-6 that claim 1 has been amended in accordance with the suggestion from the Examiner. However “the second access opening” was not amended to state “the at least one second access opening”. Accordingly Applicant’s arguments are not persuasive. 
Applicant’s arguments with respect to the prior art rejections of claims 1-4, 6, and 8-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.